                Mountain Valley Pipeline, LLC

                               v.

              Easements to Construct, etc., et al.




         Exhibit 15 to Complaint
Maps of MVP Parcel Nos. NC-AL-050.000 and NC-AL-050.100.AR




 Case 1:21-cv-00047 Document 1-15 Filed 01/15/21 Page 1 of 6
Case 1:21-cv-00047 Document 1-15 Filed 01/15/21 Page 2 of 6
Case 1:21-cv-00047 Document 1-15 Filed 01/15/21 Page 3 of 6
Case 1:21-cv-00047 Document 1-15 Filed 01/15/21 Page 4 of 6
Case 1:21-cv-00047 Document 1-15 Filed 01/15/21 Page 5 of 6
Case 1:21-cv-00047 Document 1-15 Filed 01/15/21 Page 6 of 6
